Motion denied. It is plain that the negotiations between McMahon and Furst were not an extension of the mortgage, first, because there is no evidence that Furst had authority to commit his client to an agreement of extension, and second, because the arrangement contemplated a formal written contract between the parties in interest. Such written instrument was never delivered because the obligor of the bond would not consent. There was no estoppel because there was no representation made by the mortgagee with intent that it should be acted on by a purchaser. The receipted bill of the attorney was not, and was not intended to be, such a representation. Mills, Rich, Putnam and Blaekmar, JJ., concur; Jenks, P. J., not voting.